


Exhibit 10.27

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FIRST AMENDMENT, dated as of June 12, 2013 (this “Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of November 16, 2007, as amended
and restated as of October 17, 2011 (the “Credit Agreement”), by and among the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, INC. (f/k/a Wells Fargo Foothill, Inc.), a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
TAKE-TWO INTERACTIVE SOFTWARE, INC., a Delaware corporation (“Parent”), and each
of Parent’s domestic Subsidiaries identified on the signature pages hereof as a
Borrower (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a “U.S. Borrower”, and collectively, jointly and severally,
as the “U.S. Borrowers”), TAKE TWO GB LTD.,  a company incorporated under the
laws of England and Wales (the “U.K. Borrower”, and together with the U.S.
Borrowers, each a “Borrower” and collectively, the “Borrowers”), and each of
Parent’s Subsidiaries identified on the signature pages hereof as a Guarantor
(such Subsidiaries are referred to hereinafter each individually as a
“Guarantor”, and individually and collectively, jointly and severally, as the
“Guarantors”; and together with Borrowers, each a “Loan Party” and collectively,
the “Loan Parties”).

 

WHEREAS, the Loan Parties, the Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein;

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.                                      Definitions.  Any capitalized term used
herein and not defined shall have the meaning assigned to it in the Credit
Agreement.

 

2.                                      Amendments.

 

(a)                                 Section 6.10 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“6.10                  Distributions.  Other than Permitted Distributions, make
any distribution or declare or pay any dividends (in cash or other property,
other than common Stock) on, or purchase, acquire, redeem, or retire any of any
Loan Party’s Stock, of any class, whether now or hereafter outstanding;
provided, however, notwithstanding the foregoing, (i) repurchases by Parent of
its issued and outstanding shares of common Stock through open market purchases
pursuant to a publicly announced common stock repurchase program shall be
permitted hereunder so long as (A) immediately before and after such repurchase,
no Event of Default shall have occurred and be continuing, (B) the amount of
Liquidity immediately after such repurchase is not less than $50,000,000, and
(C) the amount of Liquidity for the immediately following twelve month period
after such repurchase is not projected to be less than $50,000,000, as set forth
in Parent’s Projections, in form and substance reasonably satisfactory to Agent,
(ii)

 

--------------------------------------------------------------------------------


 

purchases by Parent of options to purchase its issued and outstanding shares of
common Stock in connection with the incurrence of Indebtedness permitted under
Section 6.1(k), shall be permitted hereunder so long as (A) immediately before
and after such purchase and/or repurchase, no Event of Default shall have
occurred and be continuing, and (B) the amount of Liquidity immediately after
such purchase or repurchase is not less than $50,000,000, and (C) the amount of
Liquidity for the immediately following twelve month period after such purchase
and/or repurchase is not projected to be less than $50,000,000, as set forth in
Parent’s Projections, in form and substance reasonably satisfactory to Agent,
(iii) repurchases by Parent of its issued and outstanding shares of common Stock
pursuant to options purchased in compliance with the foregoing clause (ii) shall
be permitted hereunder; provided that no cash payments are required in
connection with the repurchases described in this clause (iii), (iv) repurchases
by Parent of warrants to purchase its issued and outstanding shares of common
Stock issued in connection with the incurrence of Indebtedness permitted under
Section 6.1(k), shall be permitted hereunder so long as (A) immediately before
and after such repurchase, no Event of Default shall have occurred and be
continuing, and (B) the amount of Liquidity immediately after such repurchase is
not less than $50,000,000, and (C) the amount of Liquidity for the immediately
following twelve month period after such repurchase is not projected to be less
than $50,000,000, as set forth in Parent’s Projections, in form and substance
reasonably satisfactory to Agent, and (v) acquisitions, retirements or
redemptions permitted by Section 6.7(e) of Indebtedness permitted under
Section 6.1(k) (“Permitted Redemptions”) and repurchases of issued and
outstanding shares of common Stock of Parent in connection with Permitted
Redemptions; provided that (w) such shares of common Stock of Parent were issued
upon conversion of Indebtedness subject to such Permitted Redemption following
public announcement of such Permitted Redemption, (x) immediately before and
after such redemption, no Event of Default shall have occurred and be
continuing, (y) for the 90 day period prior to the date of such redemption,
(1) no Advances are outstanding at any time, and (2) the amount of unrestricted
cash of the Loan Parties located in the United States, Canada, the United
Kingdom, the countries comprising the European Union and Switzerland is not less
than the sum of (A) the outstanding unpaid principal of, and accrued interest
on, such Indebtedness (redemption price of shares of common stock of Parent) to
be redeemed, (B) $30,000,000 and (C) 105% of the then existing Letter of Credit
Usage; provided, that at least 2/3 of such unrestricted cash must be Qualified
Cash, and (z) on the date of such redemption, Agent shall have received a
certificate of the chief financial officer of Parent certifying as to the
matters set forth in clauses (v)(w), (x) and (y) above.”

 

(b)                                 Schedule 6.1(k) of the Credit Agreement is
hereby replaced in its entirety with the new Schedule 6.1(k) attached hereto as
Annex I.

 

3.                                      Conditions to Effectiveness.  The
effectiveness of this Amendment is subject to the fulfillment, in a manner
satisfactory to the Agent and the Lenders, of each of the following conditions
precedent (the date such conditions are fulfilled or waived by the Agent and the
Lenders is hereinafter referred to as the “Amendment Effective Date”):

 

(a)                                 Representations and Warranties; No Event of
Default.  The representations and warranties herein, in Section 4 of the Credit
Agreement and in each other Loan Document and certificate or other writing
delivered to the Agent and the Lenders pursuant hereto

 

2

--------------------------------------------------------------------------------


 

on or prior to the Amendment Effective Date shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) after giving effect to this
Amendment on and as of the Amendment Effective Date as though made on and as of
such date (except to the extent such representations and warranties expressly
relate to an earlier date), and no Default or Event of Default shall have
occurred and be continuing on the Amendment Effective Date or would result from
this Amendment becoming effective in accordance with its terms.

 

(b)                                 Execution of Amendment.  The Agent and the
Required Lenders shall have executed this Amendment and shall have received a
counterpart to this Amendment, duly executed by the Borrowers and each
Guarantor.

 

4.                                      Representations and Warranties.  Each of
the Borrowers and the Guarantors represents and warrants as follows:

 

(a)                                 The execution, delivery and performance by
the Borrowers or such Guarantor of this Amendment (including, without
limitation, Section 5) and the performance by the Borrowers or such Guarantor of
the Credit Agreement, as amended hereby, have been duly authorized by all
necessary action, and the Borrowers or such Guarantor has all requisite power,
authority and legal right to execute, deliver and perform this Amendment
(including, without limitation, Section 5) and to perform the Credit Agreement,
as amended hereby.

 

(b)                                 This Amendment and the Credit Agreement, as
amended hereby, is a legal, valid and binding obligation of the Borrowers or
such Guarantor, enforceable against the Borrowers or such Guarantor in
accordance with the terms thereof, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

 

(c)                                  The representations and warranties
contained in Section 4 of the Credit Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) after giving effect to this
Amendment on and as of the Amendment Effective Date as though made on and as of
the Amendment Effective Date (except to the extent such representations and
warranties expressly relate to an earlier date), and no Event of Default or
Default has occurred and is continuing on and as of the Amendment Effective
Date, or would result from this Amendment becoming effective in accordance with
its terms.

 

5.                                      Release.  Each of the Borrowers and the
Guarantors may have certain Claims against the Released Parties, as those terms
are defined below, regarding or relating to the Credit Agreement or the other
Loan Documents.  The Agent, the Lenders, the Borrowers and the Guarantors desire
to resolve each and every one of such Claims in conjunction with the execution
of this Amendment and thus each of the Borrowers and the Guarantors makes the
releases contained in this Section 5.  In consideration of the Agent and the
Lenders entering into this Amendment and agreeing to substantial concessions as
set forth herein, each of the Borrowers and the Guarantors hereby fully and
unconditionally releases and

 

3

--------------------------------------------------------------------------------


 

forever discharges each of the Agent and the Lenders, and their respective
directors, officers, employees, subsidiaries, branches, affiliates, attorneys,
agents, representatives, successors and assigns and all persons, firms,
corporations and organizations acting on any of their behalves (collectively,
the “Released Parties”), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, from the
beginning of the world to the date on which this Amendment is executed, whether
known or unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which the Borrowers or the Guarantors
has, had, claims to have had or hereafter claims to have against the Released
Parties by reason of any act or omission on the part of the Released Parties, or
any of them, occurring prior to the date on which this Amendment is executed,
including all such loss or damage of any kind heretofore sustained or that may
arise as a consequence of the dealings among the parties up to and including the
date on which this Amendment is executed, including the administration or
enforcement of the Advances, the Obligations, the Credit Agreement or any of the
Loan Documents (collectively, all of the foregoing, the “Claims”).  Each of the
Borrowers and the Guarantors represents and warrants that it has no knowledge of
any claim by it against the Released Parties or of any facts or acts of
omissions of the Released Parties which on the date hereof would be the basis of
a claim by the Borrowers or the Guarantors against the Released Parties which is
not released hereby.  Each of the Borrowers and the Guarantors represents and
warrants that the foregoing constitutes a full and complete release of all
Claims.

 

6.                                      Miscellaneous.

 

(a)                                 Continued Effectiveness of the Credit
Agreement.  Except as otherwise expressly provided herein, the Credit Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, except that on and
after the Amendment Effective Date (i) all references in the Credit Agreement to
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Credit Agreement shall mean the Credit Agreement as amended by
this Amendment, and (ii) all references in the other Loan Documents to the
“Credit Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Credit Agreement shall mean the Credit Agreement as amended by
this Amendment.  To the extent that the Credit Agreement or any other Loan
Document purports to pledge to Agent, or to grant to Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects. 
Except as expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as an amendment of any right, power or
remedy of the Agent and the Lenders (including the Issuing Lender) under the
Credit Agreement or any other Loan Document, nor constitute a waiver or an
amendment of any provision of the Credit Agreement or any other Loan Document.

 

(b)                                 Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of this Amendment by telefacsimile or electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Headings.  Section headings herein are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose.

 

(d)                                 Costs and Expenses.  The U.S. Borrowers
agree to pay on demand all reasonable fees, costs and expenses of the Agent and
the Lenders in connection with the preparation, execution and delivery of this
Amendment.

 

(e)                                  Amendment as Loan Document.  The Borrowers
and each Guarantor hereby acknowledge and agree that this Amendment constitutes
a “Loan Document” under the Credit Agreement.  Accordingly, it shall be an Event
of Default under the Credit Agreement if (i) any representation or warranty made
by the Borrowers or any Guarantor under or in connection with this Amendment
shall have been untrue, false or misleading in any material respect when made,
or (ii) the Borrowers or any Guarantor shall fail to perform or observe any
term, covenant or agreement contained in this Amendment.

 

(f)                                   Governing Law.  This Amendment shall be
governed by the laws of the State of New York.

 

(g)                                  Waiver of Jury Trial.  THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

[Remainder of this Page Intentionally Left Bank.]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

U.S. BORROWERS:

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

SVP, Deputy GC & Secretary

 

 

 

WC HOLDCO, INC.,
a New York corporation

 

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Vice-President & Secretary

 

 

 

U.K. BORROWER:

 

 

 

TAKE-TWO GB LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

 

 

U.S. GUARANTORS:

 

 

 

CAT DADDY GAMES, L.L.C.,

 

a Washington limited liability company

 

 

 

By: Take-Two Interactive Software, Inc., its sole member

 

 

 

By:

/s/ Daniel P. Emerson

 

Name

Daniel P. Emerson

 

Title:

Vice-President & Secretary

 

First Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

2K GAMES, INC.,
a Delaware corporation

 

2KSPORTS, INC.,
a Delaware corporation

 

FIRAXIS GAMES, INC.,
a Delaware corporation

 

FROG CITY SOFTWARE, INC.,
a Delaware corporation

 

2K PLAY, INC.,
a Delaware corporation

 

INDIE BUILT, INC.,
a Delaware corporation

 

INVENTORY MANAGEMENT SYSTEMS, INC.,
a Delaware corporation

 

KUSH GAMES, INC.,
a California corporation

 

2K VEGAS, INC. (f/k/a TAKE-TWO LICENSING, INC.),
a Delaware corporation

 

TALONSOFT, INC.,
a Delaware corporation

 

VISUAL CONCEPTS ENTERTAINMENT,
a California corporation

 

VLM ENTERTAINMENT GROUP, INC.,
a Delaware corporation

 

ROCKSTAR SAN DIEGO, INC.,
a Virginia corporation

 

IRRATIONAL GAMES, LLC (F/K/A 2K BOSTON, LLC),
a Delaware limited liability company

 

ROCKSTAR GAMES, INC.,
a Delaware corporation

2K MARIN, INC.,

a Delaware corporation

 

ROCKSTAR NEW ENGLAND, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Vice-President & Secretary

 

First Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UK GUARANTORS:

 

 

 

JOYTECH EUROPE LIMITED
a company incorporated under the laws of England & Whales

 

TAKE TWO INTERACTIVE SOFTWARE EUROPE LIMITED
a company incorporated under the laws of England and Wales

 

DMA DESIGN HOLDINGS LIMITED
a company incorporated under the laws of England and Wales

 

ROCKSTAR LINCOLN LIMITED
a company incorporated under the laws of England and Wales

 

ROCKSTAR LEEDS LIMITED
a company incorporated under the laws of England and Wales

 

ROCKSTAR LONDON LIMITED
a company incorporated under the laws of England and Wales

 

ROCKSTAR NORTH LIMITED
a company incorporated under the laws of England and Wales

 

ROCKSTAR INTERNATIONAL LIMITED
a company incorporated under the laws of England and Wales

 

VENOM GAMES LIMITED
a company incorporated under the laws of England and Wales

 

TAKE TWO INTERNATIONAL SA,
a company incorporated under the laws of Switzerland

 

 

 

 

By:

/s/ Daniel P. Emerson

 

Name:

Daniel P. Emerson

 

Title:

Director

 

First Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, INC.,
a California corporation, as Agent and as a Lender

 

 

 

 

By:

/s/ Sara Townsend

 

Name:

Sara Townsend

 

Title:

Vice President

 

First Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Thomas G. Williams

 

Name:

Thomas G. Williams

 

Title:

Authorized Officer

 

First Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex I

 

Schedule 6.1(k)

 

Permitted Indebtedness

 

Indebtedness of the Parent with respect to senior unsecured convertible notes in
the aggregate principal amount not to exceed the sum of (i) $650,000,000 (which
maximum amount shall be reduced to the principal amount of senior unsecured
convertible notes outstanding after giving effect to the issuance of senior
unsecured convertible notes on or about June       , 2013) plus (ii) solely
during the requisite call period (which call period shall not exceed fifty-five
(55) trading days), the amount of any senior unsecured convertible notes that
were permitted to be incurred under the Credit Agreement for which irrevocable
redemption notices have been issued by the Parent and redemption thereof is
pending during such requisite call period (which call period shall not exceed
fifty-five (55) trading days), in each case, at any time outstanding; provided,
that such senior unsecured convertible notes and the documents concerning such
Indebtedness are on terms and conditions reasonably satisfactory to Agent.

 

--------------------------------------------------------------------------------
